      Case 2:20-cv-00449-SSV-DMD Document 58 Filed 08/06/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    TROY TAYLOR                                             CIVIL ACTION

    VERSUS                                                      NO. 20-449

    MARLIN GUSMAN                                         SECTION “R” (3)



                         ORDER AND REASONS

       Before the Court is Troy Taylor’s motion to reconsider the stay of his

habeas petition.1     A court’s reconsideration of a prior order is an

extraordinary remedy which should be used only sparingly. See Fields v.

Pool Offshore, 1988 WL 43217, *2 (E.D. La. Feb. 3, 1998), aff’d, 182 F.3d 353

(5th Cir. 1999). Because Taylor has not met the Federal Rule of Civil

Procedure 59(e) standard warranting post-judgment reconsideration, the

Court DENIES the motion.



I.     BACKGROUND

       On Thursday, July 30, 2020, this Court granted Taylor’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241.2 That same day, the




1      R. Doc. 51.
2      See R. Doc. 32; R. Doc. 33.
      Case 2:20-cv-00449-SSV-DMD Document 58 Filed 08/06/20 Page 2 of 5



Warden filed a notice of appeal3 and moved to stay the writ. 4 On Friday, July

31, 2020, this Court granted the Warden’s motion to stay the judgment

pursuant to Hilton v. Braunskill, 481 U.S. 770 (1987). 5

      Unbeknownst to the Court, the State released Taylor from custody

between the time the Court granted the writ on July 30, 2020, and when it

granted the stay on July 31, 2020.6 Taylor self-surrendered back to the State

on Monday, August 3, 2020.7 Taylor now moves for reconsideration of the

stay order. 8



II.   LEGAL STANDARD

      To succeed on a Rule 59(e) motion, a petitioner must satisfy at least

one of the following criteria: (1) the motion is necessary to correct a manifest

error of fact or law; (2) the movant presents newly discovered or previously

unavailable evidence; (3) the motion is necessary in order to prevent

manifest injustice; or (4) the motion is justified by an intervening change in

controlling law. Nguyen v. St. Paul Travelers Ins., No. 06-4130, 2007 WL




3     See R. Doc. 34.
4     See R. Doc. 35.
5     See R. Doc. 39.
6     See R. Doc. 51-2 at 1.
7     See R. Doc. 52 at 1.
8     R. Doc. 51.
                                       2
     Case 2:20-cv-00449-SSV-DMD Document 58 Filed 08/06/20 Page 3 of 5



1672504, at *2 (E.D. La. June 6, 2007). “Courts will not address new

arguments or evidence that the moving party could have raised before the

decision issued.” Banister v. Davis, 140 S. Ct. 1698, 1703 (2020).



III. DISCUSSION

      Taylor’s motion largely rehashes arguments that he already made, or

that he could have made, before this Court issued the Hilton stay.

Accordingly, the Court denies the motion to reconsider on those grounds.

See Banister, 140 S. Ct. at 1703.

      Taylor also submits evidence purporting to show that he is not a flight

risk. 9 Again, the Court already considered the flight-risk issue when it

granted the Hilton stay, 10 and much of the evidence petitioner now relies on

could have been submitted in his initial opposition to the stay. 11 The Court

will not consider evidence that could have been offered before the decision

issued. See Banister, 140 S. Ct. at 1703.

      To the extent that Taylor relies on his self-surrender after the Court

issued the stay, the Court does not find his argument persuasive. The stay

order reasoned in part that Taylor could be a flight risk, and only after the


9     See, e.g., R. Doc. 51-5.
10    See R. Doc. 39 at 3-4.
11    See, e.g., R. Doc. 51-5.
                                      3
     Case 2:20-cv-00449-SSV-DMD Document 58 Filed 08/06/20 Page 4 of 5



Court issued that order, did Taylor self-surrender when he was temporarily

released. The fact remains that unless and until the State’s appeal is resolved

in Taylor’s favor, Taylor remains at risk on two charges that carry life

sentences, which can provide an incentive to flee. Cf. Singh v. Holder, 638

F.3d 1196, 1206 (9th Cir. 2011) (writing that the severity of the offense must

be considered in determining flight risk in the immigration context).

Furthermore, regardless of the flight-risk issue, the Court finds the Hilton

factors still weigh in favor of a stay.

      Taylor also argues that the stay is moot in light of his release.12 He cites

no controlling precedent in support of this proposition. Absent support from

controlling authority, the Court finds this argument to be without merit.

      Finally, Taylor argues that he was uniquely injured by his momentary

release and subsequent detention.13           The Court does not find that this

argument alters the balance of the factors under Hilton.




12    R. Doc. 51-3 at 3.
13    Id. at 9.
                                          4
      Case 2:20-cv-00449-SSV-DMD Document 58 Filed 08/06/20 Page 5 of 5



IV.   CONCLUSION

      Accordingly, the Court DENIES the motion, and the motion to expedite

is MOOT.




         New Orleans, Louisiana, this _____
                                       6th day of August, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                     5
